UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4391


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VIRGIL AVERY WITHERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00371-CCE-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Virgil Avery Withers, Appellant Pro Se. Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Virgil Avery Withers, who finished serving a 151-month

sentence on his conviction to two counts of bank robbery, now

appeals the district court’s order modifying the conditions of

his    supervised    release    to     require    him    to     participate      in   a

program of the Residential Re-entry Center.                Because       “[d]istrict

courts have broad latitude to impose conditions on supervised

release,” the conditions imposed are reviewed “only for abuse of

discretion.”        United States v. Armel, 585 F.3d 182, 186 (4th

Cir.   2009)   (internal      quotation      marks     omitted).         On   appeal,

Withers    challenges,     as    he    did   below,      the     district     court’s

jurisdiction to convict him on the original charges.                          Because

Withers fails to specifically challenge the modification order

and we find no abuse of discretion, we affirm.                   We dispense with

oral    argument    because     the    facts     and    legal    contentions      are

adequately     presented   in    the    materials       before    this    court   and

argument would not aid the decisional process.


                                                                              AFFIRMED




                                         2